DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (WO 2015/116220).
	Regarding claim 1, Kang discloses a non-transitory computer readable medium storing instructions executable by a processing resource to cause a computer to; sense a contour of an object using a sensor of a display (i.e., figs. 1 and 10, paragraph 0050), determine a contour of a perimeter of the display that fits a portion of the shape of the object (i.e., figs. 1 and 10, paragraphs 0036-0037 and 0050,0052), and adjust the perimeter of the display to the determined contour of the perimeter Via an actuator of the display (i.e., paragraph 0030,0034,0036,0050,0052).
	Regarding claim 6, the limitations claimed are substantially similar to claim 1 above, and has been addressed in claim 1 above. As for the additional feature, sensing an object using an infrared 

	Regarding claim 7, Kang discloses the method of claim 6, wherein adjusting the perimeter of the display comprises adjusting the perimeter such that there are no openings between the object and the perimeter of the display (i.e., misalignment and/or lose connection in paragraph 0030 consider to be equivalent to the claimed feature).
	Regarding claim 8, Kang discloses the method of claim 6, wherein adjusting the perimeter of the display comprises adjusting the perimeter such that there is no light coming from outside the display that shows onto the display (i.e., fig. 1, paragraph 0041).
	Regarding claim 9, Kang discloses the method of claim 6, wherein adjusting the perimeter comprises transposing the determined contour of the object at the number of points onto the perimeter of the display at a number of corresponding points of the perimeter (i.e., figs. 7-9b, paragraph 0041).
	Regarding claim 10, Kang discloses the method of claim 6, wherein adjusting the perimeter comprises; moving the actuator of the perimeter outwards in response to the perimeter being too far in from where the object would be located (i.e., paragraph 0028), and moving the actuator of the perimeter inwards in response to the perimeter being too close to where the object would be located (i.e., paragraph 0028).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (WO 2015/116220) in view of Birnbaum et al. (US 2015/0338921).
	Regarding claim 2, Kang teaches the medium of claim 1, wherein the instructions are executable by the processing resource to adjust the perimeter of the display via an actuator, as discussed in the above action.
Kang is silent to explicitly indicate, linear actuator, as specifies in the claim.
It is noted that the linear actuator is well known and used in the conventional prior art of the record, such as Birnbaum (e.g., fig. 1, paragraph 0024) teaches the use of linear actuator.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the actuator in Kang, with the linear actuator, as thought by Birnbaum, for the same purpose of adjust and/or control the perimeter of the display.
8.	Claims 3,5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (WO 2015/116220) in view of Lee et al. (US 2012/0154131).
	Regarding claim 3, Kang teaches the medium of claim 1, wherein the instructions are executable by the processing resource to adjust the perimeter of the display via an actuator (please refer to claim 1 above).
Kang teaches the use of the actuator to adjust the perimeter of display, but fails to teach the type of the actuator, inflatable balloon actuator.
However, the type of the actuator, such as inflatable balloon actuator, is not specific to the current invention, balloon actuator is well known and used in the conventional prior art of the record, based on the desired use, as evidenced by Lee (e.g., figs. 2 and 5, paragraphs 0029,0043).

Regarding claim 5, Kang teaches the medium of claim 1, wherein the instructions are executable by the processing resource to adjust the perimeter of the display via an actuator (please refer to claim 1 above).
Kang is silent in regards to adjust/readjust based on pressure information.
However, Lee in the same field of endeavor (e.g., figs. 2 and 5, paragraphs 0028-0029) teaches the above subject matter.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching for the desired purpose.
Regarding claim 11, the limitations claimed has been addressed in claims 1 and 5 above.
Regarding claim 12, Kang and Lee teach the display of claim 11, wherein the instructions cause 
the processing resource to sense the object by sensing how the object is shaped (e.g. paragraphs 0036-0037 and 0050,0052 of Kang) .
	Regarding claims 13-14, the combination of Kang and Lee teach the display of claim 11, wherein the instructions cause the processing resource to move the perimeter outward in response to the corresponding sensed pressure being less than a threshold pressure (e.g., paragraphs 0031 of Kang, and 0012,0029,0040 of Lee).
	Regarding claim 15, the combination of Kang and Lee teach the display of claim 11, wherein the instructions cause the processing resource to readjust the perimeter until the sense pressures at a number of locations of the perimeter are equal to a particular pressure (e.g., paragraphs 0031 of Kang, and 0012,0029,0040 of Lee).
4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (WO 2015/116220) in view of Rekimoto et al. (US 2001/0012001).
	Regarding claim 4, Kang teaches the medium of claim 1, wherein the instructions are executable by the processing resource to adjust the perimeter of the display (please refer to claim 1 above).
Kang is silent in regards to adjust/readjust the display based on information indicating how proximal the object is to the perimeter.
	Rekimoto in the same field of endeavor (e.g., paragraphs 0095-0096,0133) teaches the above adjustment.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Rekimoto, into the system of Kang, in order to adjust the display based on the object position, as suggested by the reference.
Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to see the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482